     Case 1:15-cv-01697-AWI-JDP Document 80 Filed 07/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONICO J. QUIROGA, III,                           Case No. 1:15-cv-01697-AWI-JDP
12                       Plaintiff,                     ORDER DIRECTING DEFENSE COUNSEL
                                                        TO PROPERLY SERVE NOTICE OF DEATH
13           v.                                         WITHIN 21 DAYS
14    TIMOTHY KING, et al.,                             ECF No. 79
15                       Defendants.
16

17

18          Plaintiff is a state prisoner appearing without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. On July 16, 2020, defendants’ counsel filed a Notice of Death of
20   Plaintiff. ECF No. 79.
21          “If a party dies and the claim is not thereby extinguished, the court may order substitution
22   of the proper parties. A motion for substitution may be made by any party or by the decedent's
23   successor or representative. If the motion is not made within 90 days after service of a statement
24   noting the death, the action by or against the decedent must be dismissed.” Fed. R. Civ. P.
25   25(a)(1).
26          The party filing the notice of death (or “suggesting” death) “must serve other parties and
27   nonparty successors or representatives of the deceased with a suggestion of death in the same
28
     Case 1:15-cv-01697-AWI-JDP Document 80 Filed 07/20/20 Page 2 of 2

 1   manner as required for service of the motion to substitute. Fed. R. Civ. P. 25(a)(1). Thus, a party

 2   may be served the suggestion of death by service on his or her attorney, Fed. R. Civ. P. 5(b),

 3   while non-party successors or representatives of the deceased party must be served the suggestion

 4   of death in the manner provided by Rule 4 for the service of a summons.” Barlow v. Ground, 39

 5   F.3d 231, 233 (9th Cir. 1994). “[T]he 90-day period provided by Rule 25(a)(1) will not be

 6   triggered against [the decedent’s] estate until the appropriate representative of the estate is served

 7   a suggestion of death in the manner provided by Federal Rule of Civil Procedure 4.” Id. at 233-

 8   34.

 9            Here, it appears that defendants’ counsel did not serve the nonparty successor or

10   representative of plaintiff’s estate because no certificate of service accompanied the notice. See

11   ECF No. 79. Therefore, the notice of death did not trigger the running of the 90-day period.1

12            Accordingly, it is hereby ordered that counsel for defendants has 21 days from the date of

13   service of this order to properly serve the notice of death.

14
     IT IS SO ORDERED.
15

16
     Dated:      July 19, 2020
17                                                       UNITED STATES MAGISTRATE JUDGE
18

19   No. 204.
20
21

22

23

24

25

26   1
       The court notes that defense counsel may not be required to serve the notice of death on the
27   nonparty successor or representative of plaintiff’s estate if he or she could not be ascertained at
     the time the notice of death was filed. See, e.g., Barlow, 39 F.3d at 234. However, the notice
28   makes no mention of an attempt to ascertain the identity of the successor or representative.

                                                       2
